DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 23 April 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “A compostable lid configured to seal a beverage capsule” as well as “wherein the second surface of the compostable lid is affixed to a surface of a flange of a capsule body”. Given that the claim positively recites that the lid is affixed to the flange of a capsule body, the recitation that the lid is configured to seal a beverage capsule is redundant and makes the claim unnecessarily verbose.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andreae et al., WO 2015/177591 (“Andreae”) in view of Planchard, FR 2,991,230 (“Planchard)(both references previously cited). Kronseder et al., US 2005/0220997 (“Kronseder”) is relied upon as an evidentiary reference for claims 1-7, 10, 12, and 16. Chapman et al., US 2016/0157515 (“Chapman”) and Bigg, D.M. Polylactide Copolymers: Effect of Copolymer Ratio and End Capping on Their Properties, Advances in Polymer Technology, Vol. 24, No. 2, 2005 (“Bigg”) are relied upon as an evidentiary reference for claims 2 and 5. Feng et al., CN102181077 (A) (“Feng”) is relied upon as an evidentiary reference for claim 16.
Regarding claims 1, 3, 4, 6, and 7,
Andreae does not teach or suggest that the non-woven biodegradable fiber layer is required to comprise any additional fibers other than PLA.  As such, Andreae fairly teaches a non-woven biodegradable fiber layer consisting of PLA fibers. The oxygen barrier layer may be formed from polyvinyl alcohol (PVOH) which Andreae has favorable adhesion properties (page 5 lines 22-28).  The support layer may be formed from, inter alia, a non-woven cellulose material (page 6 lines 31-32, page 7 lines 5-15).  Andreae teaches that the support layer provides stiffness and protects the oxygen barrier layer (page 7, lines 25-27).
Andreae is silent regarding the lid comprising a vegetable parchment. 
Planchard discloses a laminate material which is suitable for packaging food products wherein the laminate material comprises a nonwoven fiber layer disposed on a cellulose-fiber based support layer [abstract, 0022, 0054-0061].  Planchard discloses that the support layer may comprise a layer of vegetable parchment which imparts grease proof and wet strength properties to the support layer [0022].
Andreae and Planchard are both directed towards laminate food packaging materials comprising a nonwoven fiber layer disposed on a cellulose fiber based support layer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the lid of Andreae with the teachings of Planchard by forming the support layer from a vegetable parchment in order to take advantage of the grease proof and wet strength properties of vegetable parchment.  
The lid of modified Andreae would have comprised a layer consisting of non-woven PLA fibers, a PVOH oxygen barrier layer, and a vegetable parchment carrier 
Regarding claims 2 and 5, Andreae teaches utilizing a PLA resin which can withstand temperatures of up to the boiling point of water (page 12 lines 6-20).  For this purpose, Andreae teaches using a PLLA resin comprising ≤ 5 mol% PDLA in forming the layers of the lid (page 12 lines 6-27).  As such, it would have been obvious to one of ordinary skill in the art have formed the fibers of non-woven layer from a PLLA resin comprising ≤ 5 mol% PDLA.  Bigg serves as evidence that the melting point of PLA resin comprising 95 mol% PLLA and 5 mol% PDLA is 164 °C (page 71, col. 2, paragraphs 2 and 3, Table 1). Additionally, Chapman serves as evidence that PLA fibers are heat sealable [0109] as claimed.	
Regarding claim 10, Andreae teaches that the layers of the laminate may be glued to one another via a compostable glue (page 9 lines 15-20).  The compostable glue may be a biodegradable acryl polymer (i.e. acrylic) hot melt adhesive (page 9 lines 25-30). As such, in an alternative interpretation of Andreae, the acrylic polymer hot melt adhesive taught by Andreae reads on the adhesive layer of claim 1 and the acrylic adhesive of claim 10. While Andreae is silent regarding the amount of adhesive applied to form the adhesive layer, it is noted that it logically follows that when too little adhesive is applied poor adhesion results and when too much adhesive is applied adhesive is wasted.  As such, it would have been obvious to one of ordinary skill in the art to have increased or decreased the amount of adhesive applied by routine experimentation in 
Regarding claim 12, Planchard teaches that the vegetable parchment has a grammage of 40 to 45 g/m2 [0078] which reads on the claimed grammage.
Regarding claim 16, the lid disclosed by Andreae may consist of vegetable parchment, PVOH, and PLA.  Applicant specification discloses that PLA is compostable by the EN 13432 standard [0016].  Feng serves as evidence that PVOH is compostable according to the EN 13432 standard (page 1). Since the lid claimed by Applicant is required to comprise a vegetable parchment layer, vegetable parchment is understood to be compostable by the EN 13432 standard. 

Claims 1-7, 10, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andreae in view of Domard et al., US 2005/0084677 (“Domard”)(newly cited). Kronseder is relied upon as an evidentiary reference for claims 1-7, 10, 12, and 16.  Chapman and Bigg are relied upon as an evidentiary reference for claims 2 and 5. Feng is relied upon as an evidentiary reference for claim 16.
Regarding claims 1, 3, 4, 6, and 7, Andreae discloses a beverage capsule comprising a closing element (i.e. a lid) having a first and second surface wherein the second surface is affixed to a flange which surrounds an opening in the capsule (abstract, page 1 lines 4-8, page 2 lines 10-14, page 7 lines 5-9, page 7 lines 23-30, page 13 lines 5-10, page 15 lines 10-24, page 16 lines 21-29, Figs. 1 and 5). The closing element is formed from a laminate comprising (in order): a layer of non-woven 
Andreae does not teach or suggest that the non-woven biodegradable fiber layer is required to comprise any additional fibers other than PLA.  As such, Andreae fairly teaches a non-woven biodegradable fiber layer consisting of PLA fibers. The oxygen barrier layer may be formed from polyvinyl alcohol (PVOH) which Andreae has favorable adhesion properties (page 5 lines 22-28).  The support layer may be formed from, inter alia, a non-woven cellulose material (page 6 lines 31-32, page 7 lines 5-15).  Andreae teaches that the support layer provides stiffness and protects the oxygen barrier layer (page 7, lines 25-27).
Andreae is silent regarding the lid comprising a vegetable parchment. 
Domard discloses a vegetable parchment support material which has been coated with a chitosan-based coating wherein the support material is suitable for use in food packaging [abstract, 0001, 0002, 0029, 0033, 0053]. The disclosed coated support material forms an excellent barrier to gases (including O2 and aroma), water vapor, and microorganisms [0027, 0028].
Andrea and Domard are both directed towards food packaging comprising a cellulose fiber-based support material. It would have been obvious to one of ordinary 
The lid of modified Andreae would have comprised a layer consisting of non-woven PLA fibers, a PVOH oxygen barrier layer, and a vegetable parchment carrier layer which would have respectively read on the non-woven material, adhesive layer, and support recited in claims 1, 3, 4, 6, and 7. Kronseder serves as evidence that PVOH is compatible with food [0002].  Therefore the PVOH resin of the oxygen barrier layer reads on the claimed adhesive suitable for coming into contact with food.	
Regarding claims 2 and 5, Andreae teaches utilizing a PLA resin which can withstand temperatures of up to the boiling point of water (page 12 lines 6-20).  For this purpose, Andreae teaches using a PLLA resin comprising ≤ 5 mol% PDLA in forming the layers of the lid (page 12 lines 6-27).  As such, it would have been obvious to one of ordinary skill in the art have formed the fibers of non-woven layer from a PLLA resin comprising ≤ 5 mol% PDLA.  Bigg serves as evidence that the melting point of PLA resin comprising 95 mol% PLLA and 5 mol% PDLA is 164 °C (page 71, col. 2, paragraphs 2 and 3, Table 1). Additionally, Chapman serves as evidence that PLA fibers are heat sealable [0109] as claimed.	
Regarding claim 10, Andreae teaches that the layers of the laminate may be glued to one another via a compostable glue (page 9 lines 15-20).  The compostable glue may be a biodegradable acryl polymer (i.e. acrylic) hot melt adhesive (page 9 lines 
Regarding claim 12, Domard teaches that the vegetable parchment has a grammage of 35 g/m2 [0053] which reads on the claimed grammage.
Regarding claim 13, Domard teaches that applying an increasing amount of the chitosan coating to the disclosed parchment support material, results in a decrease in the O2 permeation properties [0055].  As such, it would have been obvious to one of ordinary skill in the art to have varied the amount of the chitosan coating to the vegetable support material through routine experimentation in order to arrive at a desired O2 permeation rate.  Varying the amount of chitosan coating applied to the vegetable parchment support material through routine experimentation would have produced a lid comprising a vegetable parchment having an oxygen transfer rate that is the same as that claimed. 
Regarding claim 16, the lid disclosed by Andreae comprises vegetable parchment, PVOH, and PLA.  Applicant specification discloses that PLA is compostable .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Andreae in view of Planchard as applied to claim 1 above, and further in view of Domard.
Regarding claim 13, Andreae as modified with Planchard teaches what is described above.  Modified Andreae is silent regarding the oxygen transfer rate of the vegetable parchment.
Domard discloses a vegetable parchment support material which has been coated with a chitosan-based coating wherein the support material is suitable for using food packaging [abstract, 0001, 0002, 0029, 0033, 0053]. The disclosed coated support material forms an excellent barrier to gases (including O2 and aroma), water vapor, and microorganisms [0027, 0028].  Domard teaches that applying an increasing amount of the chitosan coating to the disclosed parchment support material, results in a decrease in the O2 permeation properties [0055].  
Modified Andreae and Domard are both directed towards food packaging materials comprising a vegetable parchment layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have applied the chitosan coating taught by Domard to the vegetable parchment layer of modified Andreae with the expectation of improving the gas, water vapor, and microorganism barrier properties of the lid.  It would have also been obvious to one of 2 permeation rate.  Varying the amount of chitosan coating applied to the vegetable parchment support material through routine experimentation through routine experimentation would have produced a lid comprising a vegetable parchment having an oxygen transfer rate that is the same as that claimed. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Andreae in view of Planchard as applied to claim 1 above, and further in view of Shea, WO 2008/0083161 (“Shae”).
Regarding claim 14, Andreae as modified with Planchard teaches what is described above.  Modified Andreae is silent regarding the ratio of wet burst strength to dry burst strength of the vegetable parchment.  It is noted however, that modified Andreae teaches a compostable lid that is to break under a particular desired pressure during preparation of a beverage therefrom.  As such, a particular wet and dry burst strength would have been obvious to one of ordinary skill in the art for ensure that the lid is able to break under pressure during preparation of a beverage.  
This point notwithstanding, Shea teaches that vegetable parchment has been conventionally recognized in the art as having a dry burst strength of 10 to 90 psi and a wet burst strength of 4 to 60 psi.  This teaches a ratio of wet burst strength to dry burst strength of at least 4 psi/10 psi, or at least 40%.  Shea teaches that the ratio can be 60 psi/90psi (or 66%) which falls within the claimed range.  Therefore, to modify that combination which already desires breaking of the covering film when in use, and to use a vegetable parchment with a wet to dry burst strength ratio of 66%, for example would .

Claims 1-7, 10-16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Andreae et al., WO 2015/177591 (“Andreae”) in view Brivois, LU 92989 (“Brivois”)(newly cited)(machine translation provided herewith). Kronseder and The Meriam-Webster Dictionary serves as an evidentiary reference for claims 1-7 and 10-16 (copy provided herewith). Bigg and Chapman are relied upon an evidentiary reference for claims 2 and 5.
Regarding claims 1, 3, 4, 6, and 7, Andreae discloses a beverage capsule comprising a closing element (i.e. a lid) having a first and second surface wherein the second surface is affixed to a flange which surrounds an opening in the capsule (abstract, page 1 lines 4-8, page 2 lines 10-14, page 7 lines 5-9, page 7 lines 23-30, page 13 lines 5-10, page 15 lines 10-24, page 16 lines 21-29, Figs. 1 and 5). The closing element formed from a laminate film comprising (in order): a layer of non-woven biodegradable fibers, an oxygen barrier layer, and a carrier layer (i.e. a support layer) (abstract, page 1 lines 4-8, page 2 lines 10-14, page 7 lines 5-9, page 7 lines 23-30, page 13 lines 5-10, page 15 lines 10-24, page 16 lines 21-29, Figs. 1 and 5).  The carrier layer constitutes the first surface (page 15 lines 10-24, page 16 lines 21-29, Figs. 1 and 5). The layer of non-woven biodegradable fibers constitutes the second surface and may be formed from polylactic acid (PLA) fibers (page 7 lines 23-30, page 15 lines 10-24, page 16 lines 21-29, Figs. 1 and 5).  
Andreae does not teach or suggest that the non-woven biodegradable fiber layer is required to comprise any additional fibers other than PLA.  As such, Andreae fairly inter alia, a non-woven cellulose material (page 6 lines 31-32, page 7 lines 5-15).  Andreae teaches that the support layer provides stiffness and protects the oxygen barrier layer (page 7, lines 25-27)
Andreae is silent regarding the lid comprising a vegetable parchment. 
Brivois discloses a beverage capsule comprising a biodegradable lid (also referred to as “the operculum” in the reference) [abstract, 0007, 0008-0020, Figs. 1-3].  The lid is formed from a laminate material comprising a PLA layer which bonded to a layer of parchment paper (i.e. vegetable parchment) via an adhesive layer [abstract, 0007, 0008-0020, Figs. 1-3]. Brivois teaches that the combination of parchment paper, adhesive, and PLA produce a lid that waterproof and resistant to pressure [0010].
Andreae and Brivois are both directed towards beverage capsule lids formed from laminates comprising a PLA layer bonded to a cellulosic paper layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the parchment paper of the lid taught by Brivois as the support layer of the capsule lid disclosed by Andreae with the expectation of forming a lid which is waterproof and resistant to pressure.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed utilized a parchment paper as the support layer of the capsule lid disclosed by Andreae because as is taught by Brivois parchment paper was 
The lid of modified Andreae would have comprised a layer consisting of non-woven PLA fibers, a PVOH oxygen barrier layer, and a parchment paper layer which would have respectively read on the non-woven material, adhesive layer, and support recited in claims 1, 3, 4, 6, and 7. The Miriam-Webster Dictionary serves as evidence that term “parchment paper” is synonymous with the term “vegetable parchment” as claimed. Kronseder serves as evidence that PVOH is compatible with food [0002].  Therefore the PVOH resin of the oxygen barrier layer reads on the claimed adhesive suitable for coming into contact with food. 
Regarding claims 2 and 5, Andreae teaches utilizing a PLA resin which can withstand temperatures of up to the boiling point of water (page 12 lines 6-20).  For this purpose, Andreae teaches using a PLLA resin comprising ≤ 5 mol% PDLA in forming the layers of the lid (page 12 lines 6-27).  As such, it would have been obvious to one of ordinary skill in the art have formed the fibers of non-woven layer from a PLLA resin comprising ≤ 5 mol% PDLA.  Bigg serves as evidence that the melting point of PLA resin comprising 95 mol% PLLA and 5 mol% PDLA is 164 °C (page 71, col. 2, paragraphs 2 and 3, Table 1). Additionally, Chapman serves as evidence that PLA fibers are heat sealable [0109] as claimed.
Regarding claims 10 and 11, Andreae teaches that the layers of the laminate may be glued to one another via a compostable glue (page 9 lines 15-20).  The compostable glue may be a biodegradable acryl polymer (i.e. acrylic) hot melt adhesive (page 9 lines 25-30). As such, in an alternative interpretation of Andreae, the acrylic 
Regarding claim 12, Brivois teaches that the parchment paper has grammage of between 60 and 90 g/m2 [0012].
Regarding claims 13-15, given that it logically follows that the amount of material present in a given layer (and therefore the strength and oxygen permeability) is dependent on the thickness of the material of the layer, one of ordinary skill in the art would have understood that the oxygen transfer rate and burst strength of the parchment layer of capsule lid of modified Andreae can be increased or decrease merely by respectively increasing or decreasing the layer thickness through routine experimentation.  As such, it would have been obvious to one of ordinary skill in the art to have varied the thickness of the parchment layer to arrive at a desired oxygen transfer rate as well as wet and dry.
Regarding claim 16, the lid disclosed by Andreae may consist of vegetable parchment, PVOH, and PLA.  Applicant specification discloses that PLA is compostable 
Regarding claim 25, Brivois teaches that the disclosed lid is capable of holding the pressure of necessary for infusion into the capsule [0006, 0021].  Additionally, Andreae teaches that during the brewing process, water a pressure of 6 to 20 bar is fed into the capsule (page 1 lines 10-23). In light of these teachings it would have been obvious to one of ordinary skill in the art to have adjusted the thickness and therefore strength of layers of the lid through routine experimentation in order to arrive at a capsule lid which is capable of withstanding pressures of 6 to 20 bar of pressure without tearing.  The resulting capsule lid would have met the limitation of claim 25.

Claims 1-9, 11-15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brivois in view of Andreae.  The Meriam-Webster Dictionary serves as an evidentiary reference for claims 1-9, 11-15, and 25.  Chapman is relied upon as an evidentiary reference for claim 2. Lunt, James, Large-scale production, properties and commercial applications of polylactic acid polymers, Polymer Degradation and Stability, 59, 145-152, 1999 (“Lunt”)(copy provided herewith) is relied upon as an evidentiary reference for claim 5.
Regarding claims 1, 3, 4, 6, and 7, Brivois discloses a beverage capsule comprising a body having a flange which is sealed to a biodegradable lid (also referred to as “the operculum” in the reference) [abstract, 0007, 0008-0020, Figs. 1-3].  The lid is formed from a laminate material comprising a PLA layer which bonded to a layer of 
Regarding the claimed adhesive, it is noted that Applicant’s specification does not disclose a specific definition for the phrase “suitable for coming into contact with food” or provide a standard by which to determine if an adhesive is suitable for coming into contact with food.  As such, the Examiner must rely on the broadest reasonable interpretation of what constitutes suitable for coming into contact food. Therefore, given that the capsule of Brivois is for the purpose of forming beverages, the adhesive layer of the lid is understood to be suitable for coming into contact with food as claimed. 
Brivois is silent regarding the lid comprising a non-woven layer.
Andreae discloses a beverage capsule comprising a closing element (i.e. a lid) having a first and second surface wherein the second surface is affixed to a flange which surrounds an opening in the capsule (abstract, page 1 lines 4-8, page 2 lines 10-14, page 7 lines 5-9, page 7 lines 23-30, page 13 lines 5-10, page 15 lines 10-24, page 16 lines 21-29, Figs. 1 and 5). The closing element formed from a laminate comprising (in order): a layer of non-woven biodegradable fibers, an oxygen barrier layer, and a carrier layer (i.e. a support layer) (abstract, page 1 lines 4-8, page 2 lines 10-14, page 7 lines 5-9, page 7 lines 23-30, page 13 lines 5-10, page 15 lines 10-24, page 16 lines 21-29, Figs. 1 and 5).  The layer of non-woven biodegradable fibers may be formed from 
Brivois and Andreae are both directed towards biodegradable beverages capsule sealing lids formed from a laminate material comprising a PLA layer bonded to a cellulosic support layer wherein the PLA layer forms the inner layer of the lid.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the capsule disclosed by Brivois by utilizing a non-woven PLA layer as the inner layer as taught by Andreae in order to take advantage of the non-woven layers is an open structure which facilitates tearing of the film.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the capsule disclosed by Brivois by utilizing a non-woven PLA layer as the inner layer as taught by Andreae non-woven PLA layer were art recognized as being suitable for forming the inner layer of a multilayer beverage capsule lid (see MPEP 2144.07). The non-woven PLA layer of the resulting lid would have read on the claimed non-woven layer.  Neither Brivois nor Andreae teach or suggest that PLA component of the inner layer is required to comprise any materials.  As such, modified Brivois fairly teaches a non-woven biodegradable fiber layer consisting of PLA fibers.  The non-woven material of the lid of modified Brivois would have read on the claimed non-woven material.
Regarding claims 2 and 5, Chapman serves as evidence that PLA fibers are heat sealable [0109] as claimed. Lunt serves as evidence that PLA has a melting point ranging from 130 to 180 °C (page 5, col. 1 under “Mechanical Properties”).
Regarding claim 8, Brivois teaches that the PLA layer has a basis weight (i.e. grammage) between 15 to 30 g/m2 [0012, 0020, claim 2].
Regarding claim 9, modified Brivois is silent regarding the PLA layer being a bilayer, however the Examiner notes the MPEP 2144.04 VI(B) establishes that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Given that merely duplicating the nonwoven PLA layer of the lid of modified Brivois would result in the claimed bilayer, said claimed bilayer is obvious over the teachings of modified Brivois unless a new and unexpected result is objectively established.
Regarding claim 11, modified Brivois is silent regarding the amount of adhesive applied to form the adhesive layer, it is noted that it logically follows that when too little adhesive is applied poor adhesion results and when too much adhesive is applied adhesive is wasted.  As such, it would have been obvious to one of ordinary skill in the art to have increased or decreased the amount of adhesive applied by routine experimentation in order to arrive at an amount that produces sufficient adhesion without incurring waste.  Varying the amount of adhesive applied by routine experimentation would have produced the same invention as is claimed in claim 11 (see MPEP 2144.05).
Regarding claim 12, Brivois teaches that the parchment paper has a basis weight (i.e. grammage) between 60 and 90 g/m2--
Regarding claims 13-15, given that it logically follows that the amount of material present in a given layer (and therefore the strength and oxygen permeability) is dependent on the thickness of the material of the layer, one of ordinary skill in the art would have understood that the oxygen transfer rate and burst strength of the parchment layer of capsule lid of modified Brivois can be increased or decrease merely by respectively increasing or decreasing the layer thickness through routine experimentation.  Additionally, it is noted that Brivois teaches that the lid is designed ensure against oxygen penetration [0009]. As such, it would have been obvious to one of ordinary skill in the art to have varied the thickness of the parchment layer to arrive at a desired oxygen transfer rate as well as wet and dry.
Regarding claim 16, the lid disclosed by modified Brivois would have comprised vegetable parchment and PLA.  Applicant specification discloses that PLA is compostable by the EN 13432 standard [0016].  Since the lid claimed by Applicant is required to comprise a vegetable parchment layer, vegetable parchment is understood to be compostable by the EN 13432 standard. As such, the lid of the capsule taught by modified Brivois would have been at least partially compostable according to the EN 13432 standard.
Regarding claim 25, Brivois teaches that the disclosed lid is capable of holding the pressure of necessary for infusion into the capsule [0006, 0021].  Additionally, Andreae teaches that during the brewing process, water a pressure of 6 to 20 bar is fed into the capsule (page 1 lines 10-23). In light of these teachings it would have been obvious to one of ordinary skill in the art to have adjusted the thickness and therefore strength of layers of the lid through routine experimentation in order to arrive at a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 12, 14, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 16-19 of copending Application No.16/607,375. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the indicated instantly pending claims are recited in or rendered obvious by claims 1-8 and 16-18 of the copending application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 23 August 2021 have been fully considered but they are not persuasive.
Applicant’s arguments filed regarding the previous grounds of rejection under 35 U.S.C. 102 and 35 U.S.C. 103 over the teachings of Planchard and Schlanger in view of 
On page 10 of the remarks Applicant asserts that Andreae and/or Domard do not teach or suggest all the features of the claimed capsule.  However, Andreae and/or Domard alone are not relied upon to teach the claimed invention, rather the Andrea and Domard taken in combination with Planchard are relied upon to teach each and every feature of the claimed invention. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As such, this argument is not found persuasive.
On pages 10 and 11 of the remarks Applicant asserts that the modification of the invention of Andreae with the teachings of either Planchard or Domard relies on an impermissible hindsight reconstruction based on Applicant’s disclosure. However, Applicant has failed to identify any aspect of the instant grounds of rejection which has been gleaned only from Applicant's disclosure.  The Examiner maintains that the motivation to modify the invention of Andreae with either is Planchard or Domard is clearly provided in cited prior art.  Applicant has not addressed the motivation which underpins the instant grounds of rejection.  As such, Applicant’s argument is not found persuasive.
On page 11 of the remarks Applicant asserts that the Examiner cannot re-arrange or re-engineer the steps and features of the cited prior art to match Applicant’s claim language.  However, it is unclear what legal standard Applicant applying when 
On page 12 of the remarks Applicant asserts that since the present claims have been patented, double patenting cannot be determined.  Applicant goes onto request withdrawal of the provisional obviousness double patenting rejection until the claims are in final form.  As an initial point, the Examiner contends that contrary to Applicant’s assertion the present claims have not patented.  Additionally, it is unclear what legal standard Applicant is applying when asserted that double patenting cannot be determined. 
Furthermore, it is noted that MPEP 804(I)(B)(1) states that a complete response to a nonstatutory double patenting rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office Action. Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, the provisional .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/LEE E SANDERSON/Primary Examiner, Art Unit 1782